Upon the humble Petition of Melcher Garner Defendant in this Cause, preferred to this Court, Setting forth that the Master’s Order issued the 22d April last for rereferring the Exceptions to the Petitioners Answer was irregularly obtained, no Notice having been given him or his Sollicitor of the intended Motion although the time for referring his further Answer had then elapsed and a Special Order on Notice became necessary, And also *490Setting forth the said Master’s Report in Consequence of the Said Order upon the Exceptions taken to the Petitioner’s first Answer, and upon his further Answer, whereby the said Answers were generally Reported to be short and insufficient, and further that by virtue of an Order of the Master dated the 20th August last an Attachment did go against the Petitioner for want of his Answer, in pursuance whereof he was taken and now remains in Custody of the Provost Marshal, And upon Motion of Mr. Graeme Sollicitor for the Petitioner, that he may be Set at liberty and the Attachment Discharged as by his said Petition; for the reasons therein contained, is prayed for; It is Ordered by this Court with the Consent of Counsel for both Parties, that the further Hearing of the said Petition be put off to Saturday the 1 gth Instant, and  That in the mean time the Petitioner be Set at liberty and Admitted to Bail.
Alexr Stewart Register in Chancery